NOTE: Pursuant to Fed. Cir. R. 47.6, this disposition is
               not citable as precedent. It is a public record.

      United States Court of Appeals for the Federal Circuit

                                         05-3322



                                 KEVIN M. HOFFMANN,

                                                             Petitioner,

                                              v.

                             DEPARTMENT OF THE NAVY,

                                                            Respondent.


                           __________________________

                            DECIDED: February 9, 2006
                           __________________________


Before MAYER, SCHALL, and PROST, Circuit Judges.

PER CURIAM.

       Kevin M. Hoffman appeals the final decision of the Merit Systems Protection

Board, denying his petition for review of the board’s initial decision affirming his removal

from government service by the Department of the Navy. Hoffman v. Dep’t of the Navy,

SE0752040073-I-1 (MSPB June 9, 2005). We affirm.

       We must affirm the board’s decision unless it was arbitrary, capricious, an abuse

of discretion, or otherwise not in accordance with law; obtained without procedures

required by law, rule or regulation having been followed; or unsupported by substantial

evidence. See 5 U.S.C. § 7703(c) (2000). In 1999, the department instituted a general
policy not to extend tours abroad beyond five years, and Hoffman had spent nine years

in Japan at the time the department decided not to grant him a fifth two-year tour

extension. Accordingly, the board properly found that the refusal to grant the extension

was not an abuse of managerial discretion. Because Hoffman was offered and refused

a position under the department’s Priority Placement Program, the board properly found

that his removal promoted the efficiency of the service. See 5 U.S.C. §§ 7513(a),

7701(c)(1)(B); Hayes v. Dep’t of the Navy, 727 F.2d 1535, 1539 (Fed. Cir. 1984).

Finally, the board correctly found that Hoffman did not establish either harmful

procedural error, see 5 U.S.C. § 7701(c)(2)(A), or reprisal, see id. § 7701(c)(2)(B), in the

removal decision.




05-3322                                      2